Eberhardt, Presiding Judge.
Lowell W. Lane was found guilty in the Recorder’s Court of the City of Valdosta of the offenses of speeding, reckless driving, and attempting to elude an officer. Within thirty days of his conviction he filed in the superior court a notice of appeal entitled "Appeal to Superior Court” in the form set forth in Code Ann. § 6-103. The judge of the recorder’s court filed his motion to dismiss the appeal on the grounds that the judgment was not appealable or reviewable except upon writ of certiorari. The superior court sustained the motion to dismiss, holding that Lane’s remedy was by writ of certiorari as provided for by Code Ann. Chapter 19. Lane now appeals from the judgment of the superior court dismissing the appeal, contending that the judgment of the recorder’s court was appealable to the superior court under Code Ann. Ch. 6-1. Held:
"The appellate jurisdiction of the superior court must be exercised, and can only be exercised, in such cases as are provided by law.” DeLamar v. Dollar, 128 Ga. 57, 66 (57 SE 85); Georgia R. & Bkg. Co. v. Redwine, 208 Ga. 261, 263 (66 SE2d 234). Code Ann. Ch. 6-1 does not provide for the appeal attempted below, as that Chapter applies only in certain civil cases where the sum or property claimed is more than $50. Since no additional right of appeal to the superior court from the judgment of the recorder’s court is provided for by law, the judgment was reviewable only by writ of certiorari under Code Ann. Ch. 19. Cf. Wilson v. Latham, 227 Ga. 530 (181 SE2d 830); Thompson v. Dunn, 102 Ga. App. 164 (115 SE2d 754).

Judgment affirmed.


Pannell and Stolz, JJ., concur.

John S. Boswell, Sr., for appellant.
Henry T. Brice, for appellee.